                                                                            CLERK'S OFFICE U.S. DIST. COURT
                                                                                    AT ROANOKE, VA
                                                                                         FILED

                         IN THE UNITED STATES DISTRICT COURT                        t- E.B 03 2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                                                                  JU~C.   DUDLEY, CLERK
                                  ROANOKE DIVISION
                                                                               BY:~~

DEWAYNE BAKER,                                  Civil Action No. 7:19-cv-00806
    Plaintiff,
                                                DISMISSAL ORDER
 v.
                                                By: Michael F. Urbanski
 KING, et al,                                   Chief United States District Judge
      Defendant(s),


       In accordance with the Memorandum Opinion entered this day, it is hereby

                                         ORDERED

that this action is DISMISSED without prejudice for plaintiffs failure to comply and the action

is STRICKEN from the active docket of the court.



                            L
       The Clerk is directed to send a copy of this Order and the accompanying Memorandum

Opinion to plaintiff.

       ENTER:     This~   I    day of January, 2020.
